                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                    Case No. 1:17-cr-00046-SKO

                                Plaintiff,                   DEFENDANT’S STATUS REPORT ON
v.                                                           UNSUPERVISED PROBATION

MARIA CRUZ LOPEZ,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                         Possession of a False United States Identification Document, in
                                                    violation of 18 USC 1028(a)(6)
              Sentence Date:                        April 6, 2017
              Review Hearing Date:                  May 10, 2018
              Probation Expires On:                 April 6, 2019
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $1,525 ($1,500 fine; $25 special assessment)

 ☒            Other Conditions: Complete 60 hours of community service by October 6, 2017

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

 ☐            To date, Defendant has paid a total of $
              ☐ If not paid in full when was last time payment:             Date:
                                                                            Amount:

 ☐            Compliance with Other Conditions of Probation:




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
                                                                     /s/ Gary Leuis
                                                                     Gary Leuis
                                                                     Special Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 3/7/2019 at 10:00 a.m.
                           ☐            be continued to _______ at 10:00 a.m.; or
                           ☒            be vacated.
DATED: 2/21/2019                                                            /s/ Hope Alley                  r
                                                                            DEFENDANT’S COUNSEL
                                                              ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☒             GRANTED. The Court orders that the Review Hearing be vacated.

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            February 15, 2019
                                                                  UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
